Citation Nr: 0600779	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  97-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the RO, which 
denied in pertinent part service connection for PTSD.

The Board remanded this matter to the RO for further 
development of the evidence and other action in May 1999 and 
December 2003.
  
In December 1998, the veteran presented testimony before a 
Veterans Law Judge (VLJ) (VLJs were titled Members of the 
Board when that hearing took place) via video teleconference.  
In March 2005, he was notified that the VLJ who had conducted 
the hearing had since retired.  He requested another hearing, 
and the case was remanded in May 2005 to provide such a 
hearing.  The veteran then presented testimony before the 
undersigned VLJ in July 2005 via video teleconference.  The 
Board notes that the veteran also offered testimony in 
February 1997 during a personal hearing at the RO.

In July 2005 written statements, the veteran indicated that 
he wished to file claims of entitlement to compensation for 
lumbar spine, thoracic spine disabilities, and bilateral knee 
disabilities secondary to knee surgery performed at a VA 
hospital.  As these issues have not been procedurally 
developed, the Board is REFERRING them to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

In the July 2005 statements, the veteran also claimed he was 
entitled to a 10 percent rating for a puncture wound scar of 
the left hand with cellulitis.  A November 2003 rating 
decision, implementing a June 2003 Board decision, assigned 
an earlier effective date of April 23, 1973, for this 
condition, but awarded a noncompensable disability rating 
prior to January 30, 1995.  It does not appear that the July 
2005 statements would serve as a timely notice of 
disagreement, but it is not known whether the RO has retained 
any other documents in a temporary file while this matter was 
pending at the Board.  This issue is also REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board wishes to express its regret to the 
veteran for having to issue yet another remand of this matter 
to the RO.  

This case has been in appellate status for many years, and 
the veteran is surely inconvenienced by the lack of final 
resolution of the issue on appeal.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
so as to afford the veteran every opportunity to prevail.

At his July 2005 hearing, the veteran indicated VA 
psychiatric treatment in the past several years.  The latest 
VA treatment records in the claims file are dated January 21, 
2003.  The veteran and his representative were given 60 days 
in which to provide the veteran's VA treatment records dated 
from January 2003 to the present together with a waiver of 
initial RO consideration of that evidence so as to enable the 
Board to render a decision in the veteran's case.  See 
38 C.F.R. § 20.1304 (c) (2005).  

As of this date, no VA treatment records have been received 
from the veteran or his representative.  The Board notes that 
in October and December 2005, it made efforts to contact the 
veteran's representative via e-mail regarding these 
outstanding medical records to no avail.  No response 
whatsoever from the representative has been received.  



The Board observes that the aftermath of Hurricane Katrina, 
which occurred one month after the hearing was held, may 
account for the lack of response from the veteran's 
representative, and the Board is in no way implying that the 
veteran's representative has been remiss in carrying out her 
responsibilities.  Nonetheless, as the Board's efforts to 
obtain these records have been fruitless, a remand to the RO 
in unavoidable.

Thus, the RO must associate with the claims file all VA 
clinical records dated from January 21, 2003 to the present.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must associate with the claims 
file all VA clinical records dated from 
January 21, 2003 to the present.

2.  If, and only if, VA outpatient 
treatment records reflect current 
diagnosis of PTSD, then schedule the 
veteran for a VA psychiatric examination 
to determine whether he meets the 
criteria for a diagnosis of PTSD (the 
last official VA examination in July 2001 
determined such a diagnosis was not 
warranted).  

3.  The RO should then undertake any 
other development deemed necessary and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


